DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 04/05/2022 has been entered and considered. Upon entering, Claims 1, 5-10, 15-17, 19-23 have been amended, and claims 11-12, 18, and 24 have been canceled.
Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 04/05/2022 has been entered.
Response to Arguments
4.	Applicant’s arguments filed on 02/07/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “an identification” incorporated to claims 1, 15 and 19 are considered new matter.  
For the reason highlighted above the amended subject matter will not be considered.  
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims1, 15 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 15 and 19, it is unclear how “increase a charge termination voltage of a charger of a rechargeable energy storage device based on an identification… decrease the charge termination voltage based on an identification…”. For examination purposes, the examiner will interpret the claims as best understood.
Since claims 2-10 and 13-14 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason; claims 16 and 17 depend from claim 15 and do not cure the deficiencies of claim 15, they are rejected for the same reason; and claims 20-23 and 25 depend from claim 19 and do not cure the deficiencies of claim 19, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 5, 7-8, 13-15, 17, 19, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Fukushima (US 2022/0140631).
	Regarding claim 1, Kawabuchi teaches an apparatus (see figures 1-2 and 5) to adjust charge termination voltage, comprising: a controller (fig. 1: 30) to: increase a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on an identification that the voltage of the rechargeable energy storage device (23) during peak load is at or below a first threshold level, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device has capacity to support peak load of a system (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of the battery and performs degradation determination processing related to the life of the battery, wherein the battery ECU determines whether degradation occurs depending on whether the degree of degradation exceeds a predetermined value, and if the degree of degradation exceeds the predetermined value, the battery ECU sends an output command to a motor ECU to raise the upper-limit voltage of the battery, that is the battery ECU raises the upper-limit voltage to increase the usable range of charging voltage); and 
wherein peak load is a maximum load on the system (see par. [0018];the battery is charged enough to supply a load of a motor vehicle engine).
However, Kawabuchi does not explicitly teach decrease the charge termination voltage based on an identification that an end voltage of the rechargeable energy storage device after peak load is at or above a second threshold level that is higher than the first threshold level.
Fukushima teaches the energy storage apparatus 10 is connected to a vehicle load 3 such as an engine starter motor and electrical components mounted on the vehicle 1, a vehicle generator 4 such as an alternator, a vehicle Electronic Control Unit (ECU) 5, and the like; the energy storage apparatus includes a plurality of energy storage devices connected in series, a voltage detection unit that detects voltages of the plurality of energy storage devices, a discharge circuit that discharges the energy storage devices, and a control unit, in which the control unit executes a discharge process of discharging only an energy storage device having a highest voltage among the plurality of energy storage devices by the discharge circuit, and a stopping process of stopping charging when a first duration elapses in a state that a voltage of the energy storage device having the highest voltage exceeds a first voltage threshold, or stopping charging when a second duration shorter than the first duration elapses in a state that the voltage of the energy storage device having the highest voltage exceeds a second voltage threshold larger than the first voltage threshold; and when the plurality of energy storage devices is charged with a charger, the control unit discharges only the energy storage device having the highest voltage and continues charging the other energy storage devices. The charge currents of the other energy storage devices become relatively high, the voltages of the other energy storage devices become easy to increase, and the voltage of the energy storage device having the highest voltage becomes easy to decrease. In this manner, the voltage of the energy storage device having the highest voltage can be quickly reduced, and charging of the energy storage devices can be continued, (see figures 1 and 4; and par. [0023], [0036] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fukushima into the apparatus of Kawabuchi in order to charging of the energy storage device can be continued.
Regarding claim 5, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more temperatures of the rechargeable energy storage device, (see par. [0045-0048]).
Regarding claim 7, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047], the battery includes a temperature sensor that detects a temperature of the battery, wherein the output signal from the temperature sensor is input to the degradation detector which calculates the life of the battery).
Regarding claim 8, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical temperatures of the rechargeable energy storage device, or based on one or more predicted future temperatures of the rechargeable energy storage device, or based on both historical and predicted future temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047]).
Regarding claim 13, furthermore Kawabuchi discloses the apparatus, the controller (30) to adjust a charge current of the rechargeable energy storage device (23) or a discharge current of the rechargeable energy storage device, or both the charge current of the rechargeable energy storage device and the discharge current of the rechargeable energy storage device, to manage temperature of the rechargeable energy storage device (23), (see figure 1 and par. [0028-0029], the battery cells output cell-related information, such as the voltage, temperature, charge capacity, and current amount of each battery cell, to the AFE IC and the AFE IC transfers cell-related information, which is provided by the battery cell, to the controller and controls the tum-on/off of the charging device and discharging device according to the control of the controller).
Regarding claim 14, furthermore Kawabuchi discloses the apparatus, comprising: the charger, the charger to charge the rechargeable energy storage device (23) to the charge termination voltage, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device (23) has capacity to support peak load of a system, (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load).
Regarding claim 15, Kawabuchi teaches a method to adjust charge termination voltage, comprising: increasing a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on an identification that the voltage of the rechargeable energy storage device (23) during peak load is at or below a first threshold level, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device has capacity to support peak load of a system (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of the battery and performs degradation determination processing related to the life of the battery, wherein the battery ECU determines whether degradation occurs depending on whether the degree of degradation exceeds a predetermined value, and if the degree of degradation exceeds the predetermined value, the battery ECU sends an output command to a motor ECU to raise the upper-limit voltage of the battery, that is the battery ECU raises the upper-limit voltage to increase the usable range of charging voltage); and wherein peak load is a maximum load on the system (see par. [0018];the battery is charged enough to supply a load of a motor vehicle engine).
However, Kawabuchi does not explicitly teach decreasing the charge termination voltage based on an identification that an end voltage of the rechargeable energy storage device after peak load is at or above a second threshold level that is higher than the first voltage level.
Fukushima teaches the energy storage apparatus 10 is connected to a vehicle load 3 such as an engine starter motor and electrical components mounted on the vehicle 1, a vehicle generator 4 such as an alternator, a vehicle Electronic Control Unit (ECU) 5, and the like; the energy storage apparatus includes a plurality of energy storage devices connected in series, a voltage detection unit that detects voltages of the plurality of energy storage devices, a discharge circuit that discharges the energy storage devices, and a control unit, in which the control unit executes a discharge process of discharging only an energy storage device having a highest voltage among the plurality of energy storage devices by the discharge circuit, and a stopping process of stopping charging when a first duration elapses in a state that a voltage of the energy storage device having the highest voltage exceeds a first voltage threshold, or stopping charging when a second duration shorter than the first duration elapses in a state that the voltage of the energy storage device having the highest voltage exceeds a second voltage threshold larger than the first voltage threshold; and when the plurality of energy storage devices is charged with a charger, the control unit discharges only the energy storage device having the highest voltage and continues charging the other energy storage devices. The charge currents of the other energy storage devices become relatively high, the voltages of the other energy storage devices become easy to increase, and the voltage of the energy storage device having the highest voltage becomes easy to decrease. In this manner, the voltage of the energy storage device having the highest voltage can be quickly reduced, and charging of the energy storage devices can be continued, (see figures 1 and 4; and par. [0023], [0036] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fukushima into the method of Kawabuchi in order to charging of the energy storage device can be continued.
Regarding claim 17, furthermore Kawabuchi discloses the method, comprising: adjusting the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more temperatures of the rechargeable energy storage device, (see par. [0045-0048]) or based on one or more impedances of the rechargeable energy storage device.
Regarding claim 19, Kawabuchi teaches one or more tangible, non-transitory machine readable media comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: increase a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on an identification that the voltage of the rechargeable energy storage device (23) during peak load is at or below a first threshold level, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device has capacity to support peak load of a system (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of the battery and performs degradation determination processing related to the life of the battery, wherein the battery ECU determines whether degradation occurs depending on whether the degree of degradation exceeds a predetermined value, and if the degree of degradation exceeds the predetermined value, the battery ECU sends an output command to a motor ECU to raise the upper-limit voltage of the battery, that is the battery ECU raises the upper-limit voltage to increase the usable range of charging voltage); and wherein peak load is a maximum load on the system (see par. [0018];the battery is charged enough to supply a load of a motor vehicle engine).
However, Kawabuchi does not explicitly teach decrease the charge termination voltage based on an identification that an end voltage of the rechargeable energy storage device after peak load is at or above a second threshold level that is higher than the first threshold level.
Fukushima teaches the energy storage apparatus 10 is connected to a vehicle load 3 such as an engine starter motor and electrical components mounted on the vehicle 1, a vehicle generator 4 such as an alternator, a vehicle Electronic Control Unit (ECU) 5, and the like; the energy storage apparatus includes a plurality of energy storage devices connected in series, a voltage detection unit that detects voltages of the plurality of energy storage devices, a discharge circuit that discharges the energy storage devices, and a control unit, in which the control unit executes a discharge process of discharging only an energy storage device having a highest voltage among the plurality of energy storage devices by the discharge circuit, and a stopping process of stopping charging when a first duration elapses in a state that a voltage of the energy storage device having the highest voltage exceeds a first voltage threshold, or stopping charging when a second duration shorter than the first duration elapses in a state that the voltage of the energy storage device having the highest voltage exceeds a second voltage threshold larger than the first voltage threshold; and when the plurality of energy storage devices is charged with a charger, the control unit discharges only the energy storage device having the highest voltage and continues charging the other energy storage devices. The charge currents of the other energy storage devices become relatively high, the voltages of the other energy storage devices become easy to increase, and the voltage of the energy storage device having the highest voltage becomes easy to decrease. In this manner, the voltage of the energy storage device having the highest voltage can be quickly reduced, and charging of the energy storage devices can be continued, (see figures 1 and 4; and par. [0023], [0036] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fukushima into the one or more tangible, non-transitory machine readable media of Kawabuchi in order to charging of the energy storage device can be continued.
Regarding claim 21, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more temperatures of the rechargeable energy storage device (see pars. [0045] and [0047]) or based on one or more impedances of the rechargeable energy storage device.
Regarding claim 22, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media of claim 19, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical temperatures of the rechargeable energy storage device, based on one or more predicted future temperatures of the rechargeable energy storage device (23) (see pars. [0045] and [0047], the battery includes a temperature sensor that detects a temperature of the battery, wherein the output signal from the temperature sensor is input to the degradation detector which calculates the life of the battery), or based on both historical and predicted future temperatures of the rechargeable energy storage device.
Regarding claim 25, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust a charge current of the rechargeable energy storage device (23) or a discharge current of the rechargeable energy storage device, or both the charge current of the rechargeable energy storage device and the discharge current of the rechargeable energy storage device, to manage temperature of the rechargeable energy storage device (23), (see pars. [0028-0029], the battery cells output cell-related information, such as the voltage, temperature, charge capacity, and current amount of each battery cell, to the AFE IC and the AFE IC transfers cell-related information, which is provided by the battery cell, to the controller and controls the tum-on/off of the charging device and discharging device according to the control of the controller).   
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Fukushima (US 2022/0140631) and further in view of Simoes et al. (US 2002/0053895).
	Regarding claim 2, the combination of Kawabuchi and Fukushima teach the apparatus, but Kawabuchi and Fukushima do not explicitly teach the controller to adjust the charge termination voltage based on a temperature of the rechargeable energy storage device.
Simoes teaches a temperature monitor on the mobile device may generate a shutdown signal if the rechargeable battery 25 overheats during charging, (see par. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simoes into the apparatus of Kawabuchi and Fukushima in order to provide a rechargeable battery is charged from constant current output until the rechargeable battery reaches a threshold voltage.
12.	Claims 3-4, 6, 9-10, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Fukushima (US 2022/0140631) and further in view of DiCarlo et al. (US 2016/0064961).
	Regarding claim 3, the combination of Kawabuchi and Fukushima teach the apparatus, but Kawabuchi and Fukushima do not explicitly teach the controller to adjust the charge termination voltage based on an impedance of the rechargeable energy storage device.
DiCarlo teaches the maximum charge-termination voltage may be set based on the cycle count, impedance, (see par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the apparatus of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 4, further DiCarlo discloses the apparatus, wherein the impedance includes an ohmic portion and a polarization portion, (see par. [0004]).
Regarding claim 6, the combination of Kawabuchi and Fukushima teach the apparatus, but Kawabuchi and Fukushima do not explicitly teach the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more impedances of the rechargeable energy storage device.
DiCarlo teaches the maximum charge-termination voltage may be set based on the cycle count, impedance; and the variable charge-termination voltage may be adjusted depending on whether the state-of-charge of the battery falls below a state-of-charge during a tracking period. The state-of-charge threshold may be set with reference to a default or variable state-of-charge of the battery, such as 50% of the default maximum state-of-charge. As a result, the battery's state-of-charge may not fall below the state-of-charge threshold if the battery stays above 50% of the default maximum state-of-charge throughout the entire tracking period. Conversely, the battery's state-of-charge may fall below the state-of-charge threshold if the battery discharges to less than 50% of the default state-of-charge at any point within the tracking period. In some instances, the tracking period may be reset when the battery is charged such that the state-of-charge is again above the state-of-charge threshold, (see par. [0031] and [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the apparatus of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 9, the combination of Kawabuchi and Fukushima teach the apparatus, but Kawabuchi and Fukushima do not explicitly teach the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical impedances of the rechargeable energy storage device.
DiCarlo teaches the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical impedances of the rechargeable energy storage device, (see pars. [0030-0031] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the apparatus of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 10, the combination of Kawabuchi and Fukushima teach the apparatus, but Kawabuchi and Fukushima do not explicitly teach the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical impedances of the rechargeable energy storage device, or based on one or more predicted future impedances of the rechargeable energy storage device, or based on both historical and predicted future impedances of the rechargeable energy storage device.
DiCarlo teaches the controller to adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical impedances of the rechargeable energy storage device, or based on one or more predicted future impedances of the rechargeable energy storage device, or based on both historical and predicted future impedances of the rechargeable energy storage device, (see pars. [0030-0031] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the apparatus of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 16, the combination of Kawabuchi and Fukushima teach the method, but Kawabuchi and Fukushima do not explicitly teach comprising: adjusting the charge termination voltage based on a temperature of the rechargeable energy storage device or based on an impedance of the rechargeable energy storage device.
DiCarlo teaches the maximum charge-termination voltage may be set based on the cycle count, impedance, (see par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the method of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 20, the combination of Kawabuchi and Fukushima teach the one or more tangible, non-transitory machine readable media, but Kawabuchi and Fukushima do not explicitly teach comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: adjust the charge termination voltage based on a temperature of the rechargeable energy storage device or based on an impedance of the rechargeable energy storage device.
DiCarlo teaches the maximum charge-termination voltage may be set based on the cycle count, impedance, (see par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the one or more tangible, non-transitory machine readable of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 23, the combination of Kawabuchi and Fukushima teach the one or more tangible, non-transitory machine readable media, but Kawabuchi and Fukushima do not explicitly teach comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical impedances of the rechargeable energy storage device, based on one or more predicted future impedances of the rechargeable energy storage device, or based on both historical and predicted future impedances of the rechargeable energy storage device.
DiCarlo teaches in response to being executed on at least one processor, cause the at least one processor to: adjust the first threshold level or the second threshold level, or both the first threshold level and the second threshold level, based on one or more historical impedances of the rechargeable energy storage device (see pars. [0030-0031] and [0040]), based on one or more predicted future impedances of the rechargeable energy storage device, (see pars. [0030-0031] and [0040]; the maximum charge-termination voltage may be set based on the cycle count, impedance, swell rate, and/or other parameters associated with the operation, age, and/or health of the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the one or more tangible, non-transitory machine readable media of Kawabuchi and Fukushima in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836